lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF DlSClPLlNARY COUNSEL, : No. 2350 Discip|inary DoCket No. 3

Petitioner : No. 21 DB 2017
v. : Attorney Registration No. 57977
JOSEPH |\/|. STARK, : (Bucks County)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 2"d day of |\/|arch, 2017, upon consideration of the Verified
Statement of Resignation, Joseph |\/|. Stark is disbarred on consent from the Bar of the
Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall Comply With the
provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Discip|inary Board
pursuant to Pa.R.D.E. 208(9).